Citation Nr: 1037756	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-32 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
stroke.

2.  Entitlement to service connection for a neck and back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1971 to April 1974 and from May 1974 to November 1976.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2010, the Veteran testified at a travel 
board hearing before the undersigned Veterans Law Judge.  A copy 
of the transcript of that hearing is of record.  

In a statement received at the August 2010 travel board 
hearing, the appellant raised the issue of entitlement to 
service connection for a heart disability.  As this matter 
has not been addressed by the RO, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The Veteran is not shown to have chronic residuals of heat 
stroke.

2.  A neck and back disability was not manifested in service, but 
was initially demonstrated many years after service; a 
preponderance of the evidence is against a finding that the 
Veteran's current neck and back disability is related to her 
military service.


CONCLUSIONS OF LAW

1.  Chronic residuals of heat stroke were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A neck and back disability was not incurred in or aggravated 
by military service, nor may service incurrence of disc disease 
or degenerative joint disease be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA applies to the matters being 
addressed herein.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the claims of service connection decided herein, the 
Veteran was provided with VCAA notice in a March 2006 letter from 
the RO that explained what the evidence needed to show to 
substantiate the claims.  The letters also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records not 
held by a federal agency, but that it was the Veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or agency.  
While she was not specifically advised of the criteria for rating 
residuals of heat stroke and neck and back disabilities, or those 
governing effective dates of awards, she is not prejudiced by 
lack of such notice (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.  The Veteran had ample time to 
respond to this letter or supplement the record.  Neither she nor 
her representative alleges that notice has been less than 
adequate for these issues.

Regarding VA's duty to assist, the RO has obtained the Veteran's 
available service treatment records (STRs) and post-service 
treatment records, including records from the Social Security 
Administration (who denied the Veteran's claim for benefits).  
The Veteran alleges that her STRs are incomplete.  However, the 
RO's 2009 request for additional STRs retired to the National 
Personnel Records Center (NPRC) yielded a negative result.  See 
38 C.F.R. § 3.159(c)(2).  In a February 2010 Supplemental 
Statement of the Case, the Veteran was advised that all available 
STRs had been associated with the claims file.  All available 
pertinent medical evidence identified by the Veteran has been 
obtained.  Moreover, in a statement received in April 2006, the 
Veteran advised the RO that she had no further evidence or 
information to provide in support of her claims.  Regarding issue 
pertaining to a neck and back disability decided herein, the 
Board concludes that an additional VA examination to obtain an 
etiology opinion is not necessary.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, the United 
States Court of Appeals for the Federal Circuit noted that 38 
C.F.R. § 3.159(c)(4)(i) requires that a claimant establish that 
he or she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, there is no 
medical evidence of objective findings of a neck or back 
disability until many years after the Veteran's military service.  
A medical opinion is not necessary to decide this claim, as such 
opinion could not establish disease or injury in service, see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
Veteran's recitation of medical history).  Accordingly, the Board 
will address the merits of the claims.



Law and Regulations

A veteran is entitled to service connection for disability 
resulting from disease or injury or aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a compensable 
degree within a specified period of time post-service (one year 
for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly reaffirmed 
by the Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Factual Background and Analysis

Residuals of Heat Stroke

The Veteran testified during the August 2010 travel Board hearing 
that she suffered from heat stroke while stationed in the desert 
(El Centro, California) during service.  She indicated that she 
passed out from the heat (135 degrees).  There was no hospital or 
doctor on base, but she saw a corpsman.  The Veteran further 
testified that she progressively became more and more sensitive 
to the heat.  She would sweat, throw up and get dizzy.  She went 
to the corpsman "several times" with her complaints, and was 
told to get out of the sun and seek a transfer.  She testified 
that she was denied a transfer, but eventually moved to an indoor 
job.  To this day, she is unable to go out in the sun or heat 
without getting ill.  She stated that she had not received any 
private medical treatment for her complaints because it was not 
in her belief system to go to doctors; she prefers to take care 
of herself.

The Veteran's STRs, including a November 1976 discharge 
examination report, are negative for history, complaints, or 
findings related to heat stroke or residuals thereof.  

In January 2006, the Veteran submitted a claim for service 
connection for residuals of heat stroke.  She stated that she was 
"treated once" in service, in July 1974 at the El Centro 
infirmary.

Post-service treatment records are negative for findings related 
to residuals of heat stroke.  An August 2006 fee basis VA 
examination report noted the Veteran's complaints of residuals of 
heat stroke.  She stated that she was unable to tolerate heat.  
She also stated that her body got hot and then cold with chills 
off and on.  After examining the Veteran, the QTC physician 
stated that there was no diagnosis related to residuals of heat 
stroke because there was no pathology found on examination.

In an August 2010 statement, the Veteran indicated that she was 
seen at the clinic at El Centro "several times" for dizziness 
and nausea and was told she was suffering from heat exhaustion.  

Although the Veteran's service personnel records confirm that she 
was stationed in El Centro, her STRs are silent for any 
complaints, findings, treatment, or diagnoses of heat stroke or 
residuals thereof.  Post-service medical evidence, including an 
August 2006 VA examination report, is negative for any findings, 
treatment, or diagnoses of residuals of heat stroke.  Simply 
stated, there is absolutely no evidence of record in the claims 
folder of heat stroke or residuals thereof.  Thus, service 
connection for residuals of heat stroke is not warranted.  See 
Brammer, supra.

(The Board has given the Veteran's statements of record every 
consideration.  However, the Board does not find them credible.  
There are inconsistencies that diminish the reliability of the 
Veteran's statements, particularly with regard to reports in-
service treatment, particularly the number of times she was 
allegedly treated in service.  Based on the Veteran's conflicting 
statements, the Board finds that she is not credible to the 
extent that she reports treatment for heat stroke in service.  
See Caluza v. Brown, 7 Vet. App. 498, 510 (1995) (credibility can 
be generally evaluated by a showing of interest, bias, or 
inconsistent statements , and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony).  

The Veteran testified during the August 2010 travel Board hearing 
that, on a weekend trip to San Diego during her military service, 
she tripped and fell on concrete, injuring her back and neck.  
She testified that she was taken to the emergency room at Balboa 
Naval Hospital in San Diego, but did not see a physician and was 
not admitted for treatment because "there was just chaos 
everywhere" from construction at the hospital.  She further 
testified that the hospital was unable to keep her overnight to 
monitor her condition because there were no beds available.  She 
stated that she stayed with a lieutenant for a few nights.  The 
lieutenant was a nurse that she knew from her church.  
Thereafter, she went to stay with another friend (who is now 
deceased) for three and a half weeks.  During that time she was 
unable to move because of her pain, but she never saw a doctor.  
She stated that she continues to have back pain.  She also stated 
that she was hit (as a pedestrian) by a car after service but 
this accident was "very, very slight."  She said she did not 
seek medical treatment after the accident because she did not 
want the driver to get in trouble.

The Veteran's STRs are negative for history, complaints, or 
findings related to neck and back disability.  A November 1976 
discharge examination report notes that clinical evaluation of 
the neck and spine was normal.  In the November 1976 report of 
medical history obtained at the time of her separation physical 
examination, the Veteran denied recurrent back pain, although she 
complained of swollen or painful joints, frequent headaches, and 
arthritis, bursitis or rheumatism.  Upon further questioning, she 
related that the headaches began during her court-martial, and 
that she had a history of bursitis in both shoulders.  Service 
personnel records reveal that the Veteran was absent without 
leave (AWOL) from August 1975 to July 1976. 

Post-service, VA treatment records note that the Veteran was seen 
in August 2002 with complaints of a stiff, achy neck with 
associated right hand numbness.  Examination revealed trapezius 
muscle spasms and neck pain.  March 2003 VA treatment records 
notes the Veteran's history of being hit by a car as a pedestrian 
in December 2002.  She reported that she left the scene of the 
accident prior to the EMTs' arrival, but the EMTs later located 
her at home and took her to a private hospital for an evaluation.  
She stated that she was released without findings.  Currently, 
she complained of worsening back and neck pain since the time of 
the accident.  X-ray studies revealed degenerative disc disease 
of the cervical spine.   

In January 2006, the Veteran submitted a claim seeking service 
connection for a neck and back disability.  She stated that she 
was "treated once" in service, in September 1974, at San Diego 
Naval Hospital.

A March 2006 VA outpatient treatment record notes the Veteran's 
complaints of ongoing upper back pain with tingling in both hands 
upon awakening.  She indicated that she was unwilling and unable 
to travel to another facility for an EMG or other diagnostic 
tests.  The assessment was mechanical upper back pain with 
possible impingement.  An August 2008 VA QTC examination report 
notes findings of intervertebral disc syndrome and degenerative 
joint disease of the cervical spine.  

In a statement received in August 2010, the Veteran stated that 
after she fell and injured her back and neck, she was taken to 
the Balboa Naval Hospital.  There was no bed available and so she 
was told to leave the hospital, but stay in San Diego, should a 
bed become available.  She stated that she stayed in San Diego 
for nearly four weeks, but during that time the hospital never 
called to tell her a bed was available and so she returned to 
duty.

The medical evidence of record shows that neck and back 
disabilities have been diagnosed.  However, as noted above, the 
Veteran's STRs are silent for any such diagnosis.  The first 
medical evidence of such disability is more than 25 years after 
service, following a motor vehicle accident.  Such a long 
interval of time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the evidence of record 
does not include any medical opinion that the Veteran's current 
neck and back disabilities are (or might be) related to her 
service, and does not suggest that they might be related to her 
service.

The Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that she observed and is 
within the realm of her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).  The Board has considered the Veteran's own 
statements to the effect that her neck and back disabilities were 
incurred during her military service.  However, because she is a 
layperson, she is not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 495 (1992).

The Board also finds the Veteran to be less than credible in her 
statements.  Credible testimony is that which is plausible or 
capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 
F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 
Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 127 Mont. 
252, 261 P.2d 367, 369 (1953) ("A credible witness is one whose 
statements are within reason and believable....").  In the 
present case, the Veteran's statements as to actual events are 
inconsistent, and are not supported by her report of medical 
history. Although credibility is often defined as determined by 
the demeanor of a witness, a document may also be credible 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Board has considered the benefit of the doubt doctrine; as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine does not apply. Accordingly, the claims 
must be denied.


ORDER

Service connection for residuals of heat stroke is denied.

Service connection for a neck and back disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


